Citation Nr: 0823307	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-41 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to an increased initial evaluation for 
hearing loss of the left ear, currently evaluated as 
noncompensable.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
April 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file contains several private audiologic 
evaluations which are in graph format and have not been 
converted to an appropriate numerical form, including from 
the Miracle Ear dated in April 1994 and February 1998, and 
audiograms performed by T.R.D, M.D. dated in January 2001 and 
July 2001.  Accordingly, this evidence requires translation 
by a certified specialist. See Kelly v. Brown, 7 Vet. App. 
471 (1995) (Holding that where audiogram in support of claim 
was submitted by claimant but without interpretation as to 
relevant regulatory provisions, the Board must obtain such 
medical interpretation.).

Additionally, the Board finds another VA examination is 
warranted.  While the veteran was afforded a VA examination 
in March 2005, this examination was incomplete.  
Specifically, the examiner opined that as there was no 
evidence of treatment for right ear hearing loss during 
service, the condition was not service-connected.  The 
examiner did not provide an opinion as to the relationship, 
if any, between the right ear hearing loss and the veteran's 
noise exposure during service.  Furthermore, the examiner did 
not provide an opinion concerning the relationship, if any, 
between the right ear hearing loss and the service-connected 
left ear hearing loss. See 38 C.F.R. § 4.2 (If the findings 
on an examination report do not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). As VA must ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service, the claim must 
be remanded for this opinion. See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994); also Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange to have all 
graphical audiograms translated to numeric 
form by a VA audiologist.

2.  The RO/AMC should arrange for the 
veteran to undergo a VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests, including audiometric and 
speech recognition using the Maryland CNC 
should be performed.  Based on examination 
findings, historical records, and medical 
principles, the examiner must opine 
whether it is at least as likely as not 
that the veteran has right ear hearing 
loss that is related to his inservice 
acoustic trauma or alternatively whether 
it is related to the service-connected 
left ear hearing loss.

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  
The veteran need take no action until he 
is notified. The Board intimates no 
opinion, either factual or legal, as to 
the ultimate conclusion warranted in this 
case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




